DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 3/29/2021.
Claims 21, 26-28, 37-38, 40-49 and 52-55 are pending and have been examined.

Reasons for Allowance
Claims 21, 26-28, 37-38, 40-49 and 52-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the primary reason for allowance is because although laundromat reservation systems using mobile computing devices are very old and well-known in the art, as shown by Causey et al. (US 2014/0250019 A1) or Bates et al. (US 2008/0125906 A1), and it is further generally known to program algorithms that track utilization and prevent underutilization in equipment, parking spots and theme parks by adjusting pricing or availability, as shown by US20100299172A1, US 20140136295A1 OR US 20110173059A1, the prior art of record does not teach, suggest or motivate receiving operational data collected from at least some of the laundry machines in the particular laundromat, the operational data indicating an amount of time each of the laundry machines was operated during a particular timeframe; determining, based on the operational data, one or more laundry machines in the particular laundromat that operated for less time during the particular timeframe compared to other laundry machines in the particular laundromat; selecting a number of laundry machines from among the laundry machines determined to have operated for less time during the particular timeframe compared to other laundry machines in the particular laundromat and are 
With respect to independent claims 37 and 43 drawn to respective computer-implemented methods executed by a server, claims 37 and 43 each recite the method of implementing all the allowable subject matter of claim 21 and is therefore allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711